Citation Nr: 1441403	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to November 1952.  He died in October 2007 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appellant testified at a Travel Board hearing in August 2010 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In February 2014, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

In May 2014, the appellant submitted a lay statement to the AMC.  The Board may consider this evidence without prejudice to the appellant because in April 2014, she had submitted an expedited processing form which stated that if any additional evidence was submitted in the future, she waived initial RO consideration of that evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).


FINDINGS OF FACT

1. The Veteran died in October 2007.  His death certificate lists the immediate cause of death as an intracerebral bleed due to or as a consequence of myelodysplastic syndrome (MDS).  

2. During his lifetime, the Veteran had been granted service connection for PTSD that was rated as 10 percent disabling since February 2, 2004, and 70 percent disabling from January 18, 2005.  A total disability rating based on individual unemployability (TDIU) was granted effective January 18, 2005.  

3. The preponderance of the more probative evidence of record shows that the Veteran's death was not related to the service-connected PTSD.

4. The Veteran, who died 55 years after his discharge from service, was not in receipt of or entitled to receive compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death, nor was he rated totally disabled continuously after his discharge from service in November 1952 for a period of not less than five years immediately preceding his death.  The Veteran was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1. The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013). 

2. The criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.102 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  There are specific notice requirements for DIC claims based on whether a Veteran was service-connected for a disability during his or her lifetime.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Id.  The appellant was provided appropriate notice in a February 2014 letter.  Although this letter was issued after the initial adjudication of her claim, her claims were subsequently readjudicated in the April 2014 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran's service treatment records, terminal VA medical treatment records, and death certificate have been obtained.  As directed in the February 2014 remand, the RO asked the appellant to identify any additional outstanding VA or private treatment records for the Veteran, and provided her with the appropriate release forms.  She did not provide the requested information.  A VA opinion adequate for adjudication purposes was provided in February 2014.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinion was adequate because it was based on a thorough review of the record, including the Veteran's terminal hospitalization records.  The examiner also provided a rationale for the opinion that is sufficient for the Board to make a fully informed determination.  Barr, 21 Vet. App. at 312; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In a May 2014 statement, the appellant's representative challenged the adequacy of the February 2014 opinion because the examiner did not specifically address the appellant's assertion that severe headaches were a symptom of the Veteran's PTSD, and she believed they contributed to his death.  The examiner stated that he was unable to find "peer reviewed literature" supporting the conclusion that PTSD caused or contributed to the Veteran's death from myelodysplastic syndrome.  It is reasonable to infer from the examiner's statements that (1) he conducted a search of relevant medical literature before rendering his opinion and (2) that when he discussed PTSD, he also meant the underlying symptoms of PTSD.  Further, the examiner indicated that the record was reviewed and it is reasonable to infer that he both reviewed and considered the appellant's lay statements as they are present several places in the record such as in her June 2009 Notice of Disagreement, her January 2010 VA Form 9, and the transcript of her August 2010 hearing.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (stating that there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file).  Further, as discussed below, the appellant's lay contention regarding the cause of the Veteran's death is not competent.  Accordingly, the Board finds no reason to remand for another medical opinion.  

The appellant testified at a hearing before the undersigned in August 2010.  The hearing focused on the elements necessary to substantiate her claims and, through her testimony and her representative's statements, the appellant demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, this case was remanded in February 2014 for additional development, allowing the appellant more time to submit evidence.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

As noted above, the RO provided the appellant with proper notice regarding her claims and an adequate opinion was obtained in February 2013.  There was substantial compliance with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran's service-connected PTSD caused nightmares, which caused severe headaches, which put too much pressure on his brain, and in this manner PTSD caused or contributed to his death.  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal cause of death or (2) a contributory cause of death.  To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2013).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) (2013).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2013).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Veteran's death certificate states that his immediate cause of death was an intracerebral bleed due to or as a consequence of MDS.  The Veteran died at a VA facility.  An October 2007 VA treatment report summarized that he had MDS and that had undergone two cycles of vidaza (azacitidine): one in August 2007 and one in September 2007.  In October 2007, he was admitted to the hospital for worsening anemia and leukocytosis.  On admission, he was cognitively intact but slow to understand what was being said to him.  He was admitted to the hematology/oncology service for further management of his MDS which was "...demonstrating rapid proliferation of [white blood cells]."  He was subsequently found on the floor by the appellant.  A CT scan of his head revealed a "...large left-sided intraparenchymal hemorrhage [with] resultant herniation."  The Veteran's condition deteriorated and he was transferred to the medical intensive care unit (MICU), where he was placed on a ventilator.  He died a short time later.  

While in the MICU, a neurologist was consulted.  PTSD was listed in the past medical history portion of the report, along with MDS, arthritis, hearing loss, and hyperlipidemia.  The neurologist noted that the Veteran had been admitted for MDS with "...accelerated multi-lineage dysplasia...."  The neurologist stated that according to the appellant, the Veteran complained of a headache the previous night, and that at approximately 2 o'clock in the morning, she found him on the floor, lethargic and confused.  He had an episode of vomiting.  The neurologist described the CT scan results as showing a "...large left temporoparietal intraparenchymal hemorrhage [with] herniation effect and bleeding into third and lateral ventricles."  The neurologist noted that the Veteran was intubated and comatose during the consultation.  He was "[n]ot sure if this bleed was spontaneous (as patient was complaining of headache last night, his platelets are very low) or traumatic after a fall."  The neurologist recommended that the Veteran's platelet count be "aggressively" corrected, his head be elevated, free frozen plasma be started right away, and mannitol therapy be started.  He also recommended a neurosurgery consult for an extra ventricular drain after the Veteran's platelets were corrected.  However, the Veteran died a hour after the consult.  

An October 2007 summary report from the day the Veteran died noted that his heart rate decelerated to asystole.  His family was present and when the Veteran's pulse was lost and they requested resuscitation attempts be withheld.  The VA physician stated that the cause of death was a "massive intraparenchymal hemorrhage [with] herniation resultant from refractory myelodysplastic syndrome likely transforming into acute leukemia."  

The October 2007 terminal hospitalization records provide probative evidence against the appellant's claim because they document the Veteran's admission to the hospital for worsening MDS and his subsequent death from an intracerebral bleed.  The terminal hospitalization reports provide evidence in support of the conclusion that the Veteran's intracerebral bleed was caused by his MDS, not by a headache-causing nightmare.  

In February 2014, a VA examiner opined that PTSD did not cause or contribute to the Veteran's death.  The examiner found that, as noted above, the Veteran died from a left-sided intraparenchymal hemorrhage with herniation due to MDS.  The examiner explained that this meant he had bleeding into the left side of his brain, which caused increased pressure on his brain.  The examiner stated that the bleed was "due to" his MDS.  He explained that the Veteran was anemic with very low platelets at the time of his death.  He defined MDS as "...a heterogeneous group of malignant hematopoietic stem cell disorders characterized by dysplastic and ineffective blood cell production."  He noted that patients with MDS have a variable reduction in the production of normal red blood cells, platelets, and mature white blood cells.  This results "...in a variety of systemic consequences including anemia, bleeding, and an increased risk of infection."  (Emphasis added).  The examiner stated that he reviewed the Veteran's medical records and medical literature and could "...find no peer reviewed literature that supports PTSD causing or contributing to his death..." from a left-sided intraparenchymal hemorrhage with herniation due to MDS.  

The February 2014 VA examiner's opinion provides probative weight against the appellant's claim.   Based upon his review of the record and medical research, he concluded that PTSD did not cause or contribute to the Veteran's death from MDS.  Further, he specifically attributed the Veteran's intraparenchymal hemorrhage to the systemic consequences of his MDS.  The examiner provided a thorough definition of MDS, explained how this condition caused bleeding, and explained the mechanisms that caused the Veteran's death.  

The appellant contends that the Veteran's PTSD caused nightmares, which in turn caused severe headaches, which in turn caused the intraparenchymal hemorrhage, which caused his death.  At her August 2010 hearing, she testified that when the Veteran was in the hospital in October 2007, he had a nightmare and woke up with "...the worst headache he ever had in his life."  He got up to use the bathroom but fell down, was confused, and vomited blood.  The appellant testified that she thought the headache was so severe that it put pressure on his brain and "...that if it had a weak spot...it just burst."  In May 2014, the appellant asserted that the Veteran had nightmares and headaches, and that she was told by a doctor that the Veteran had "so much blood rushed into his head [that] his brain was crushed."  She has consistently asserted that the nightmares and headaches were the result of the Veteran's service-connected PTSD.  

The appellant is competent to describe the Veteran's observable symptoms, such as complaints of nightmares and headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board does not doubt the sincerity of her belief regarding the cause of the Veteran's death.  However, because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  However, the specific issue in this case, the cause of the Veteran's intraparenchymal hemorrhage, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  

An intraparenchymal hemorrhage is not an observable symptom, it must be revealed by an imaging study such as a CT scan, the results of which must be interpreted by a person with specialized medical expertise which the appellant does not possess.  Further, the cause of such a bleed is beyond the appellant's expertise as well because it is an internal process involving blood cells.  As noted above, MDS impacts a patient's blood in a number of ways and specialized knowledge determine what abnormalities were present in the Veteran's blood and their impact on his brain.  In this case, medical professionals noted that the Veteran's MDS caused anemia and low platelets and that MDS can cause bleeding.  This complicated matter is beyond the appellant's lay expertise.  Therefore, her assertions, no matter how sincere, are not persuasive and are not probative.  They are outweighed by the highly probative unfavorable medical evidence discussed above which shows that his intraparenchymal hemorrhage was caused by MDS.  

The evidence is not in relative equipoise in this case.  The Board has considered the application of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against the claim, it is not applicable and the appellant's claim for service connection for the cause of the Veteran's death is denied.  38 U. S. C. A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Entitlement to DIC

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was rated as totally disabling continuously since the Veteran's release from active duty and for at least five years immediately preceding death, (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2013).  The total rating may be schedular or may be a TDIU.  38 C.F.R. § 3.22(c) (2013).

Based on a thorough review of the evidence, the Board finds that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 70 percent disabling from January 18, 2005, and the Veteran was in receipt of a TDIU, effective January 18, 2005.  Thus, while the Veteran was considered totally disabled at the time of his death, he was not in receipt of a 100 percent rating for 10 years preceding his death in October 2007; rather, a TDIU had been in effect for less than three years at the time of his death.  During the Veteran's lifetime, he did not challenge the assigned effective date for the TDIU.  

The appellant has not contended that the Veteran was entitled to receive an 100 percent rating for PTSD for the 10 years prior to his death or that he should have been continuously rated as totally disabled due to his PTSD since his release from active duty.  Further, the Veteran was not "entitled to receive" compensation for service-connected disability rated totally disabling within the meaning of the law because none of the circumstances specified in 38 C.F.R. § 3.22(b), under which a veteran might have been entitled to receive compensation but was not in receipt thereof, is shown or alleged in this case.  Clear and unmistakable error in any rating decision has not been alleged or demonstrated; additional service department records have not been submitted that would provide a basis for reopening a previous rating decision; and the Veteran did not have a service-connected disability rated as totally disabling with compensation being withheld.  38 C.F.R. § 3.22(b) (2013).

In view of the above, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted in this case.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


